DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic fastening mean being located on the rear surface of the base (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “at least one front panel (2) on which a direct printing is performed” is indefinite. It is unclear if the front panel has printing thereon or only has the ability to have printing thereon. The phrase appears to be a process limitation.
Regarding claim 3, it is unclear of the “at least one magnetic fastening means” is the same as the magnetic fastening means recited in claim 1.
Regarding claim 4, the phrases “the rear surface of the base” and “the rear surface of the front panel” lack antecedent basis.
Regarding claim 6, the phrases “the magnets”, “the ends of the base” and “the ends of the front panel” lack antecedent basis.
Regarding claim 7, the phrases “the magnets”, “the centre of the base” and “the centre of the front panel” lack antecedent basis.
Regarding claim 8, the phrase “the rear surface of the base and of the front panel” lacks antecedent basis.
Regarding claim 8, it is unclear what claimed structural element the term “it” (line 2) refers.
Regarding claim 8, it is unclear if the fastening means is the same as the fastening means recited in claim 1.
Regarding claim 9, it is unclear what is meant by the phrase “wherein the fastening means (4) to a vertical surface in the base (1) are perforations”.
Regarding claim 10, the phrase “the thickness” lacks antecedent basis.
Regarding claim 11, the phrases “the rear surface of the base and the front panel”, “the same dimensions and thickness of the magnets”, “the magnets”, and “the full thickness of the base and the front panel” lack antecedent basis.
Regarding claim 11, it is unclear if the magnets are the same as the magnetic fastening means recited in claim 1.
Regarding claim 12, the phrases “said perforations”, “the back surface” and “the front surface” lacks antecedent basis.
Regarding claim 14, it is unclear how the base and the front panel are made from wood, PVC, acrylic, laminated panel and ceramics. The claim implies the base and front panel are made for all of the following wood, PVC, acrylic, laminated panel and ceramics.
Regarding claim 14, the phrase "or any other printable material " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or any other printable material"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebner, US Patent 3965599.
Regarding claim 1, Ebner teaches a display system for the interchangeable presentation of art prints or other substantially flat display objects. The display system comprises: a base 12; a front panel 18 on which a direct printing is performed (column 3, lines 38-42); the base 12 and the front panel 18 being fixed in direct contact with one another through magnetic fastening means 20 located on the base 12 and magnetic fastening means 22 on the front panel 18.

    PNG
    media_image1.png
    351
    325
    media_image1.png
    Greyscale

Regarding claim 3, Ebner teaches a least one magnetic fastening means 20 on the base 12 and at least one magnetic fastening means 22 on the front panel 16 which attach the front panel 18 to the base 12.
Regarding claim 5, Ebner teaches the magnetic fastening means 22 are magnets.
Regarding claim 6, Ebner teaches the magnets 22 are distributed at the ends of the base (1) and at the ends of the front panel (2).
Regarding claim 9, Ebner teaches the fastening means 20 to a vertical surface in the base 12 are perforations (recess 21).
Regarding claim 13, Ebner teaches the base 12 and the front panel 18 are concentric in shape, the said base 12 having larger dimensions than the front panel 18. (See figure 1 and 5).
Regarding claim 14, Ebner teaches the base 12 and the front panel 18 are made from wood, PVC, acrylic, laminated panel and ceramics or any other printable material. (Column 3, lines 38-42 and column 5, lines 24-33).
Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minguez, US 2015/0089851.
Regarding claim 1, Minguez teaches a content display system comprising a base 415/515; a front panel 420/520 on which a direct printing is performed (¶0013, 0031, 0033, 0047, and 0055); the base 415/515 and the front panel 420/520 being fixed in direct contact with one another through magnetic fastening means (¶0055) located on the base 415/520 and magnetic fastening means 410/510  on the front panel 415/515.

    PNG
    media_image2.png
    317
    233
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    345
    364
    media_image3.png
    Greyscale

Regarding claim 2, Minguez teaches the printing is relief printing. (Figure 5A-5B and ¶0055).
Regarding claim 3, Minguez teaches a least one magnetic fastening means (¶0055) on the base 415/515 and at least one magnetic fastening means 410/510 on the front panel 420/520 which attach the front panel 420/520 to the base 415/515.
Regarding claim 5, Minguez teaches the magnetic fastening means are magnets. (¶0051-052).
Regarding claim 13, Minguez teaches the base 415 and the front panel 420 are concentric in shape, the said base 415 having larger dimensions than the front panel 420. (See figures 4A-4B).
Regarding claim 14, Minguez teaches the base 415/515 and the front panel 420/520 are made from wood, PVC, acrylic, laminated panel and ceramics or any other printable material. (¶0052-0053).
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebner, US Patent 3553872.
Regarding claim 1, Ebner teaches an interchangeable display comprises: a base 11; a front panel 15-17 on which a direct printing is performed (column 2, lines 50-52 and column 4, lines 1-9); the base 11 and the front panel 15 being fixed in direct contact with one another through magnetic fastening means 13 located on the base 11 and magnetic fastening means 13 located on the magnetic fastening means 21 on the front panel 18.

    PNG
    media_image4.png
    283
    541
    media_image4.png
    Greyscale

Regarding claim 7, Ebner teaches the magnets 21 and 13 are distributed at the center of the base 11 and at the center of the front panel 15.
Regarding claim 12, Ebner teaches the magnets 13 are engaged and glued in perforations (recess not labeled, figure 3), being superficially exposed on the back surfaces and concealed on the front surfaces of the base (1) and of the front panel (2).
Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbis, US 2013/0160338.
Regarding claim 1, Forbis teaches picture mount apparatus comprises: a base 14/122; a front panel 12/124 having artwork attached or mounted thereto (¶0024 and 0031); the base 14/122 and the front panel 12/124 being fixed in direct contact with one another through magnetic fastening means 32/130 located on the base 14/122 and magnetic fastening means 20/126 located on the front panel 12/124.
 
    PNG
    media_image5.png
    333
    493
    media_image5.png
    Greyscale

Regarding claim 3, Forbis teaches the frame 10 has a least one magnetic fastening means 32 on the base 14 and at least one magnetic fastening means 20 on the front panel 14 which attach the front panel 12 to the base 14.
Regarding claim 5, Forbis teaches the magnetic fastening means 20 and 32 are magnets. (¶0024-0025).
Regarding claim 6, Forbis teaches the magnets 32 are distributed at the ends of the base 14 and magnets 20 are distributed at the ends of the front panel 12.
Regarding claim 9, Forbis teaches the fastening means 32 to a vertical surface in the base 14 are perforations (embedded).
Regarding claim 10, Forbis teaches the fastening means 20 of the front panel 12 are perforations or recesses (embedded) that do not exceed the thickness of the front panel 12.
Regarding claim 11, Forbis teaches the rear surface 136 of the base 122 and rear surface 128 the front panel 124 have perforations with the same dimensions and thicknesses of the magnets 126 and 130, these perforations not running through the full thickness of the base 122 and front panel 124. Forbis teaches the magnets are embedded into the surface of panels 122 and 124, therefore, perforations or recesses are inherent. 
Regarding claim 13, Forbis teaches the base 122 and the front panel 124 are concentric in shape, the said base 122 having larger dimensions than the front panel 124.
Regarding claim 14, Forbis teaches the base 14/122 and the front panel 12/124 are made from wood, PVC, acrylic, laminated panel and ceramics or any other printable material. Forbis does not teach the material in which the base and front panel are made. However, whatever material which forms the base and front panel corresponds to the claimed “any other printable material”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Jhin et al., KR 20180130848 A in view of Lindberg, US Patent 5131659.
Regarding claim 1, Jhin teaches mirror sticking apparatus comprises: a base 10; a front panel 40; the base 10 and the front panel 40 being fixed in direct contact with one another through magnetic fastening means 20 located on the base 10 and magnetic fastening means 30 on the front panel 40 and magnetic fastening means 20 on the base 10. Jhin does not teach printing on the front panel.

    PNG
    media_image6.png
    282
    102
    media_image6.png
    Greyscale

Linberg teaches a mirror with printed indicia. See abstract.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the mirror taught by Jhin with printed indicia as taught by Linberg to provide a means to enhance the aesthetic appearance of the mirror.
Regarding claim 3, Jhin teaches a least one magnetic fastening means 20 on the base 10 and at least one magnetic fastening means 30 on the front panel 40 which attach the front panel 40 to the base 10.
Regarding claim 4, Jhin teaches the magnetic fastening means 20 can be located on the front or rear surface of the base 10 (¶0014 and 0034) and the magnetic fastening means 30 are located on the rear surface of the front panel 40.
Regarding claim 5, Jhin teaches the magnetic fastening means are magnets. (¶0035). 
Regarding claim 8, Jhin teaches the rear surface of the base 10 and front panel 40 comprises fastening means 30 and 20 for fixing the base 10 and the front panel 40 simultaneously to a vertical surface.
Regarding claim 9, Jhin teaches the fastening means 20 to a vertical surface in the base 10 are perforations (recess 21).
Regarding claim 12, Jhin teaches the magnets 20 are engaged and glued in perforations (recess) 21, being superficially exposed on the back surfaces and concealed on the front surfaces of the base 10 and of the front panel 40. Since the magnet 20 can be on the front or rear of the base, the magnet is exposed on the back surface of the base. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631